     Case 3:14-cv-00269-MMD-CLB Document 134 Filed 06/11/21 Page 1 of 2



1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6     JAMES DAVID McCLAIN,                                Case No. 3:14-cv-00269-MMD-CLB

7                                    Petitioner,                         ORDER
             v.
8

9     PERRY RUSSELL, et al.,

10                               Respondents.

11

12           In this represented habeas matter under 28 U.S.C. § 2254, Petitioner James

13    McClain has filed in proper person a petition for a writ of mandamus (ECF No. 132

14    (“Petition)). In response, Respondents filed a motion to strike the Petition. (ECF No. 133.)

15           In the Petition, McClain expresses a concern that “there have been no charges

16    filed within the 30 day time frame as ordered” in the Court’s March 18, 2021, judgment

17    herein. (See ECF No. 130.) Review of the record reflects that Respondents filed a notice

18    of intent to retry (or try) McClain on March 30, 2021, within the 30-day time period

19    provided in the Court’s judgment for that election. (ECF No. 131.) The attachment filed

20    with the notice reflected that on March 29, 2021, the state district court remanded the

21    matter to the justice court for a preliminary hearing. (ECF No. 131-1.) Under the judgment,

22    the State of Nevada has 120 days from the filing of the federal notice, or until on or about

23    July 28, 2021, to either commence jury selection in a trial or otherwise pursue the criminal

24    matter through to a conclusion in the state district court without trial, subject to reasonable

25    requests for modification of that time period by any party. (ECF No. 130.) Thus, it does

26    not appear at least on the face of the federal record that the March 18, 2021 judgment is

27    not being complied with and/or that action by the Court with respect to that judgment

28    ///
     Case 3:14-cv-00269-MMD-CLB Document 134 Filed 06/11/21 Page 2 of 2



1     currently is required. The Court further notes that a party represented by counsel must

2     seek relief through counsel.

3            It is therefore ordered that McClain’s petition for a writ of mandamus (ECF No. 132)

4     is denied without prejudice on the showing made and as an improper filing in proper

5     person.

6            It is further ordered that Respondents motion to strike (ECF No. 133) is denied

7     without prejudice.

8            It is further ordered that McClain’s counsel, within 14 days of entry of this order,

9     will review the status of the federal and related state court proceedings and will consult

10    with McClain, together with any state court counsel for him if and as necessary, regarding:

11    (a) the status of the federal and state proceedings, including the status of any proceedings

12    directed toward trial and/or pending negotiations, if any, in the state court proceedings;

13    (b) the gist of this order; and (c) the fact that McClain still is represented in this federal

14    proceeding and thus can communicate with the Court only through counsel. The Court

15    leaves to McClain’s counsel’s discretion the specific manner of such consultation, given

16    any continuing limitations on inmate access and the short timeframe involved.

17           The Court further directs that Respondents’ counsel seek to facilitate such

18    confidential consultation to the extent feasible, if requested by McClain’s counsel.

19           DATED THIS 11th Day of June 2021.

20

21                                               __________________________________
22                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28

                                                    2
